Citation Nr: 1236666	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus and declined to reopen a previously denied claim for bilateral hearing loss. 

In a February 2010 decision, the Board reopened the Veteran's claim for service connection for bilateral hearing loss, and remanded both issues for additional development.  In a September 2011 decision, the Board granted service connection for left ear hearing loss and tinnitus, but remanded the issue of right ear hearing loss for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

As noted in the prior remand, the Veteran underwent an enlistment examination in January 1969.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
-5
NR
25
LEFT
-5
-5
-10
NR
10

These findings reflect some preexisting hearing loss in the right ear at 4K Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss). 

In light of these findings, the Board remanded the claim in September 2011 for an opinion as to whether preexisting right ear hearing loss was aggravated by service.  

The Veteran was afforded a new VA examination in October 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  However, she did not offer an opinion as to whether preexisting right ear hearing loss was aggravated by service.  She stated that hearing thresholds were all less than 25 dB at enlistment, which was the benchmark for normal hearing.  She stated that there was no preexisting hearing loss.

Unfortunately, this opinion is not adequate.  First, the examiner incorrectly stated that all hearing thresholds were less than 25 dB at enlistment.  In fact, the threshold for 4K Hz was 25 db.  Second, she incorrectly stated that 25 dB was the benchmark for normal hearing.  Under the Hensley standard noted above, thresholds higher than 20 dB indicate some degree of hearing loss.  For these reasons, an additional opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  Upon review, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss, noted on examination in January 1969, was aggravated beyond its normal progression during the Veteran's active service period.  Noise exposure during service is conceded.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay testimony, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


